DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7-8, 10, 12-13, 17, and 19-26 are pending (claim set as filed on 05/24/2022).
	
Information Disclosure Statement
	The Information Disclosure Statement filed on 01/11/2022 has been considered.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 05/24/2022 have been fully considered. 
The previously applied secondary reference of Akers has been withdrawn necessitated by Applicant’s amendment to delete the limitation of “wherein the mediator is a redox molecule immobilized on the supporting substrate”. In other words, Akers was relied upon to illustrate that it is well known in the art to immobilize mediators but Akers is no longer needed due to the current amendments.
However, the previous references of Tsuchiya and Wales remain applicable because, for example, Wales addresses the inorganic particle comprising a silane limitation and further teaches “A coupling agent comprises an adhesion promoter comprising an inorganic moiety and an organic moiety to promote adhesion between an inorganic material and an organic material. For example, a silane may comprise an amino moiety, an epoxy moiety, a methoxy moiety, a methacrylate moiety, a vinyl moiety, or a combination thereof to promote a covalent bond linking a resin … Examples of a coupling agent and an associated chemical moiety include a 3-(N-styrylmethyl-2-amino-ethylamino)propyltrimethoxysilane hydrochloride comprising a cationic styryl; a 3-aminopropyltriethoxysilane (new claim 24) comprising a primary amine” (see ¶ [1552]).

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  1, 7-8, 10, 12-13, 17, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US Patent no. 6,074,631 A1) in view of Wales (US 2011/0240064 A1) - previously cited references.
Tsuchiya’s general disclosure relates to the use of one or more oxidoreductases in combination with a mediator for the reduction of malodor (see abstract). This malodor is believed to arise when the lipase degradation product of triglyceride containing soils on the fabric is not completely removed during the wash or rinse cycle (see col. 2, lines 1-4).
Regarding claim 1, Tsuchiya teaches a method of treating an object with detergent compositions suitable for use in the pretreatment of stained fabrics, rinse added fabric softener compositions, and compositions for use in general household hard surface cleaning operations (see col. 8, lines 13-19). The compositions comprises one or more oxidoreductases in combination with a mediator (see col. 11, lines 1-7). Tsuchiya’s detergent composition may besides the lipase comprise other enzyme(s) providing cleaning performance and/or fabric care benefits, e.g. proteases, lipases, cutinases, amylases, cellulases, peroxidases, oxidases (e.g. laccases) (see col. 10, lines 8-11, and claims 12-15). 
Regarding claims 7-8, Tsuchiya discloses the detergent composition may also comprise a bleaching agents, e.g. an oxygen bleach or a halogen bleach. The oxygen bleach may be a hydrogen peroxide releasing agent such as a perborate, a percarbonate, or a percarboxylic acid (see col. 10, lines 21-35). Tsuchiya discloses the enzyme by weight of the composition preferably comprises from 0.1-0.2% (see col. 8, lines 37-51).
Regarding claims 10 and 12-13, Tsuchiya discloses that “mediator” is an agent capable of enhancing the activity of oxidoreductases (see col. 6, lines 24-25). The mediator may be a phenolic mediator or a nonphenolic mediator and which mediator is preferred depends of the purpose (see col. 6, lines 26-30). Examples of mediators include 10-phenothiazine-propionic acid, 10-ethyl-4-pheno-thiazinecarboxylic acid (see col. 6,-7 lines 46-12); or butylsyringate, hexylsyringate (see col. 7, lines 12-40). 
Regarding claim 17, Tsuchiya discloses the surfactant system may comprise nonionic, anionic, cationic, ampholytic, and/or zwitterionic surfactants. The surfactant system preferably consists of anionic surfactant or a combination of anionic and nonionic surfactant (see col. 8-9, lines 51-57).
Regarding claim 19, Tsuchiya discloses the pretreatment of stained fabrics (mixed color fabrics) (see col. 8, lines 13-19).
However, Tsuchiya does not teach: the enzyme is immobilized on said supporting substrate (claim 1’s limitations).
Wales’ general disclosure relates to polymeric coatings incorporating bioactive enzymes and methods thereof for decontaminating or cleaning a surface (see abstract & ¶ [0003], [0009]). Wales teaches a method for removal of a lipid from a surface of a material and, in particular, methods of washing a surface comprising applying a cleaning material to the surface (see ¶ [0009]-[0011], & claims 1-2). Wales discloses the material comprises a coated fabric and a lipolytic enzyme and at least one additive selected from a surfactant, wax, or polysiloxane (see claim 8). Wales discloses “Enzyme activity retention in solid matrix can be a function of embedding the biomaterial (e.g., enzyme) into a solid support. Immobilization refers to attachment (i.e., by covalent and/or non-covalent interactions) of a proteinaceous molecule (e.g., an enzyme) to a solid support (“carrier”) and/or cross-linking an enzyme (e.g., a CLEC). For example, immobilization of an enzyme generally refers to covalent attachment of the enzyme to a material’s surface at the molecular level or scale, to limit conformational changes in the presence of a solvent that result in loss of activity, prevent enzyme aggregation, improve enzyme resistance to proteolytic digestion by limiting conformational change(s) and/or exposure of cleavage site(s), to increase the surface area of an exposed enzyme to a substrate for catalytic activity, or a combination thereof” (see ¶ [0420]-[0425]). Wales discloses a material formulation may be provided to a consumer as a single premixed formulation which may be stored separately prior to combining for use; the components may be stored in two or more containers “pot” (see ¶ [0435]-[0440]). 
Wales discloses in some embodiments, the enzyme may comprise an oxidoreductase, a transferase, a hydrolase, ligase, and/or combinations thereof (see ¶ [0041], [0043]). Wales further discloses other oxidative enzymes that may be used in the material formulation for decontamination such as acyltransferase, chloroperoxidase, or laccases (see ¶ [2010]: Table 133).
Regarding claim 17, Wales discloses surfactant reduces the surface tension of a liquid material, and typically may be used in a polymeric material to aid in cell creation during foaming by a blowing agent. Examples of a surfactant include a cationic surfactant (e.g., acetyl pyridinium chloride), an anionic surfactant (e.g., a sodium lauryl sulfate), a non-ionic surfactant (e.g., a polyethylene oxide), or a combination thereof (see ¶ [01536]-[1537]). Additional compositions that are contemplated include, but are not limited to, a washing agent (e.g., detergent, surfactant, liquid component, salts, buffer, etc.) (see ¶ [1667]).
Regarding claim 24, Wales does disclose “A coupling agent comprises an adhesion promoter comprising an inorganic moiety and an organic moiety to promote adhesion between an inorganic material and an organic material. For example, a silane may comprise an amino moiety, an epoxy moiety, a methoxy moiety, a methacrylate moiety, a vinyl moiety, or a combination thereof to promote a covalent bond linking a resin … Examples of a coupling agent and an associated chemical moiety include a 3-(N-styrylmethyl-2-amino-ethylamino)-propyltrimethoxysilane hydrochloride comprising a cationic styryl; a 3-aminopropyltriethoxysilane comprising a primary amine” (see ¶ [1552]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to immobilize the enzyme in the method of Tsuchiya because Wales suggests that “immobilization of an enzyme generally refers to covalent attachment of the enzyme to a material’s surface at the molecular level or scale, to limit conformational changes in the presence of a solvent that result in loss of activity, prevent enzyme aggregation, improve enzyme resistance to proteolytic digestion by limiting conformational change(s) and/or exposure of cleavage site(s), to increase the surface area of an exposed enzyme to a substrate for catalytic activity, or a combination thereof” (see Wales at ¶ [0420]-[0425]). Thus, the claimed invention would have been readily obvious in view of the guidance of the cited references. The ordinary artisan would have had a reasonable expectation of success because both of the references are directed to enzyme formulations and methods for cleaning.
Regarding claim 20, the separation and re-use of an enzyme in a second step for cleaning a second surface is considered to be a common practice and routine expedient normally within the purview of an ordinary artisan (see MPEP 2144.04). Thus, it would have been obvious to one of ordinary skill in the art to repeat a successful method step and the recycling/reusing of a product is considered an economic efficient use of said product. 


Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Wales (US 2011/0240064 A1) as applied to claims 1, 7-8, 10, 12-13, 17, 19-20, and 24 above, and in further view of Tang (US 2004/0029242 A1 - newly cited). 
The teachings of Tsuchiya and Wales is discussed above.
	However, Tsuchiya-Wales does not teach: the silane limitations thereof as seen in claims 21-26.
	Tang teaches a process for immobilizing an enzyme includes the steps of selecting a supporting substrate (see abstract & ¶ [0002]). Tang teaches “The supporting substrate of the present invention is a substrate to which an enzyme immobilize. Typical supporting
substrates of the present invention are particles, preferably selected from inorganic particles” (see ¶ [0013]). Tang further teaches “an inorganic particle is selected as the supporting substrate, it must be modified by a linking molecule before being activated. Any compounds which can
provide the substrate with either carboxyl and/or amino groups can be used as a linking molecule herein. A preferred linking molecule is a silane linking molecule, more preferably the structure of the silane molecule is R1--(CH2)n1-Si(O(CH2)n2CH3)3, wherein R1 is selected from-COOH or -NH2 ; nl is from about 1 to about 16, preferably from about 3 to about 8; n2 is from about 0 to about 10, preferably from about 0 to about 4. More preferably, the linking molecule of the present invention is 3-aminopropyltriethoxysilane (APS). The weight ratio of the linking molecule to the supporting substrate is preferably from about 0.001:1 to about 10:1, and more preferably from about 0.1:1 to about 5:1” (see ¶ [0014]). 
	It would have been obvious to one of ordinary skill in the art to employ the inorganic particle as a supporting substrate such as taught by Tang in the method of Tsuchiya-Wales. The MPEP at 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. In other words, the claimed invention would have been deemed a readily predictable combination of known prior art elements because the inorganic particle having been modified by a linking molecule comprising a silane is already known in the art such as taught by Tang. The ordinary artisan would have had a reasonable expectation of success is because the cited reference are directed to enzyme immobilization and cleaning processes thereof. 

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2004/0029242 A1 - newly cited). 
Tang’s general disclosure relates to a process for immobilization of an enzyme and the use of the immobilized enzyme (see abstract & ¶ [0002]). Enzymes are expected to help remove stains from hard or soft surfaces such as clothes, dishes or floors … During the hydrolyzing step, it is important to reveal the active site of the enzyme and make them contact stains (see ¶ [0002]-[0005]). 
Regarding the enzyme limitations, Tang teaches a preferred enzyme useful herein is selected from the group consisting of a cellulase, a hemicellulase, a peroxidase, et al. (see ¶ [0021], & claim 7). 
Regarding the silane limitations, Tang teaches “The supporting substrate of the present invention is a substrate to which an enzyme immobilize. Typical supporting substrates of the present invention are particles, preferably selected from inorganic particles” (see ¶ [0013]). Tang further teaches “an inorganic particle is selected as the supporting substrate, it must be modified by a linking molecule before being activated. Any compounds which can provide the substrate with either carboxyl and/or amino groups can be used as a linking molecule herein. A preferred linking molecule is a silane linking molecule, more preferably the structure of the silane molecule is R1--(CH2)n1-Si(O(CH2)n2CH3)3, wherein R1 is selected from-COOH or -NH2 ; nl is from about 1 to about 16, preferably from about 3 to about 8; n2 is from about 0 to about 10, preferably from about 0 to about 4. More preferably, the linking molecule of the present invention is 3-aminopropyltriethoxysilane (APS). The weight ratio of the linking molecule to the supporting substrate is preferably from about 0.001:1 to about 10:1, and more preferably from about 0.1:1 to about 5:1” (see ¶ [0014] & claim 5). 
Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, 6, 9-10, and 13-15 (claim set as filed on 05/04/2022) of co-pending Application No. 16/108,504. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and co-pending ‘504 are directed to a method for cleaning surface comprising contacting the surface with a wash liquor comprising an oxidoreductase enzyme, substrate, mediator, and surfactants.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s note: the above provisional double patenting rejection has been maintained at Applicant’s “request that the rejections be held in abeyance until there is an indication of allowable subject matter in this application but for the double-patenting rejections”.

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653